                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



 PATSY FERCHO, ALLEN FERCHO,                   CV 18-86-BLG-SPW-TJC
                     Plaintiffs,
                                                         ORDER
        vs.

 UNITED STATES OF AMERICA,                                          FILED
 JENNY L. NELSON, OLIVIA RIEGER,
 ERIC BARNOSKY, DONOVAN WIND,
                                                                      APR 15 2019
                                                                   Cler!<, l!,S. District Court
                                                                      District Of Montana
                     Defendants.                                             Missoula




      IT IS ORDERED that this case is reassigned to Chief United States District

Judge Dana L. Christensen with referral to United States Magistrate Judge

Timothy J. Cavan pursuant to 28 U.S.C. § 636(b)(l).

      DATED this 15th day of April, 2019.




                                            Dana L. Christensen, Chief istrict Judge
                                            United States District Court
